 



Exhibit 10.6
Execution Copy
AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed and
delivered as of this 2nd day of November 2007 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn New
Jersey”).
W I T N E S S E T H:
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. The Companies have requested that the Administrative Agent and the
Required Lenders consent to certain terms of the Credit Agreement, subject to
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Amendment. Upon the Effective Date (as defined below), the Credit
Agreement shall be amended as follows:
     (a) Definitions. The following definitions shall be inserted alphabetically
into Section 1.1:
Consolidated Total Liabilities means at any date all liabilities of the
Companies and their Subsidiaries recorded on the consolidated balance sheet of
the Companies and their Subsidiaries in accordance with GAAP.
Consolidated Total Liabilities Ratio means, with respect to any Computation
Date, the ratio of (a) Consolidated Total Liabilities to (b) Consolidated
Tangible Net Worth, in each case as of such Computation Date.
Cash to Principal and Interest Ratio means, with respect to any Computation
Date, the ratio of (a) the aggregate amount of Cash Equivalent Investments of
the Companies and their Subsidiaries as of such Computation Date to (b) the
amount of all payments of principal of Funded Debt and Interest Expense required
to be made by the Companies and their Subsidiaries in the following Computation
Period, including without limitation, in connection with the Decatur Mortgage
and all Debt under this Credit Agreement and otherwise owing to LaSalle.

 



--------------------------------------------------------------------------------



 



     (b) Applicable Margin. The definition of “Applicable Margin” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect and corresponding to the
applicable Senior Debt to EBITDA Ratio, it being understood that the Applicable
Margin for (a) Revolving Loans that bear interest at the Base Rate shall be the
percentage set forth under the columns “Applicable Margins — Base Rate Loans”,
(b) Revolving Loans that bear interest at the LIBOR Rate shall be the percentage
set forth under the column “Applicable Margins — LIBOR Loans”, (c) the Non-Use
Fee Rate shall be the percentage set forth under the column “Non-Use Fee Rate”
and(d) the L/C Fee Rate shall be the percentage set forth under the column “L/C
Fee Rate”:

                                                      Consolidated     Senior
Debt                         Total     to     Applicable Margins}              
    Liabilities     EBITDA     Base Rate     LIBOR     Non-Use     L/C Fee  
Level   Ratio     Ratio     Loans     Loans     Fee Rate     Rate  
I
            ³1.75       1.25 %     3.25 %     0.50 %     1.50 %
II
    <0.75 ³ 0.50       <1.75 ³ 1.50       1.00 %     3.00 %     0.50 %     1.50
%
III
    <0.50 ³ 0.25       <1.50 ³ 1.25       0.75 %     2.75 %     0.375 %     1.50
%
IV
    <0.25       <1.25       0.50 %     2.50 %     0.375 %     1.50 %

If at any time the Companies are not required to comply with Section 11.14.1,
Applicable Margin means for any day, the rate per annum set forth opposite the
Level then in effect as determined by the Consolidated Total Liabilities Ratio.
The Applicable Margins shall be adjusted based on the Level corresponding to the
Senior Debt to EBITDA Ratio reported for each Fiscal Quarter (or in the case of
the Fiscal Quarters ending September 30, 2007, December 31, 2007 and March 31,
2007, the level corresponding to the Consolidated Total Liabilities Ratio for
each such Fiscal Quarter), to the extent applicable, on the fifth (5th) Business
Day after the Companies provide or are required to provide a Compliance
Certificate pursuant to Section 10.1.3. Notwithstanding anything contained in
this paragraph to the contrary, (a) if the Companies fail to deliver such
Compliance Certificate in accordance with the provisions of Section 10.1.3, the
Applicable Margins shall be based upon Level I above beginning on the date such
Compliance Certificate was required to be delivered until the fifth (5th)
Business Day after such Compliance Certificate is actually

-2-



--------------------------------------------------------------------------------



 



delivered, whereupon the Applicable Margins shall be determined by the then
current Level; (b) no reduction to any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; and (c) the initial Applicable Margins on the Fourth
Amendment Date shall be based on Level IV until the date on which the Compliance
Certificate is required to be delivered for the Fiscal Quarter ending
September 30, 2005, and on such date the Applicable Margins shall be adjusted,
if necessary, as set forth above.
     (c) Borrowing Base. The definition of “Borrowing Base” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
Borrowing Base means an amount equal to the total of (a) 80% of the unpaid
amount (net of (i) such reserves and allowances as the Administrative Agent
deems necessary in its reasonable discretion and (ii) liabilities and reserves
for chargebacks, returns, rebates and discounts) of all Eligible Accounts plus
(b)  either (x) for the period from and after November 2, 2007 through and
including June 29, 2008, the lesser of (i) 65% of the value of all Eligible
Inventory valued at the lower of cost or market or (ii) 75% of the Revolving
Commitment Amount or (y) at any time from and after June 30, 2008, the lesser of
(i) 65% of the value of all Eligible Inventory valued at the lower of cost or
market or (ii) 50% of the Revolving Commitment Amount plus (d) the Adjusted
Forced Liquidation Value (net of such reserves and allowances as the
Administrative Agent deems necessary in its reasonable discretion).
     (d) Revolving Commitment Amount. Following the satisfaction of the
conditions set forth in Section 4 below, the definition of “Revolving Commitment
Amount” shall be amended by deleting “$10,000,000” where it appears therein and
replacing it with “$15,000,000”.
     (e) Cash Equivalent Investments. The following is inserted into the Credit
Agreement as a new Section 10.13:
“10.13 From and after November 2, 2007 and until delivery of a Compliance
Certificate for the Fiscal Quarter ending June 30, 2008 showing compliance with
each of the covenants required to be complied with at such time, maintain at all
times a minimum balance of $1,250,000 in Cash Equivalent Investments on deposit
in an account with the Administrative Agent subject to a pledge agreement
satisfactory in form and substance to the Administrative Agent.”

-3-



--------------------------------------------------------------------------------



 



     (f) Senior Debt to EBITDA Ratio. Section 11.14.1 of the Credit Agreement is
hereby amended by adding the following proviso following the chart found
therein:
“; provided that for the Computation Periods ending September 30, 2007,
December 31, 2007 and March 31, 2008, the Companies shall not be required to be
in compliance with this Section 11.14.1.”
     (g) EBITDA to Interest Expense Ratio. Section 11.14.2 of the Credit
Agreement is hereby amended by adding the following proviso immediately
following the word “thereafter”:
“; provided that for the Computation Periods ending September 30, 2007,
December 31, 2007 and March 31, 2008, the Companies shall not be required to be
in compliance with this Section 11.14.2.”
     (h) Consolidated Tangible Net Worth. Section 11.14.3 of the Credit
Agreement is hereby amended by deleting “$30,000,000” where it appears therein
and replacing it with “$40,000,000”.
     (i) Consolidated Total Liabilities Ratio. The following is inserted into
the Credit Agreement as a new Section 11.14.4:
11.14.4 Consolidated Total Liabilities Ratio. For the Computation Periods ending
September 30, 2007, December 31, 2007 and March 31, 2008, not permit the
Consolidated Total Liabilities Ratio to exceed 0.75:1.00.
     (j) Cash to Principal and Interest Ratio. The following is inserted into
the Credit Agreement as a new Section 11.14.5:
11.14.5 Cash to Principal and Interest Ratio. For the Computation Periods ending
September 30, 2007, December 31, 2007 and March 31, 2008, not permit the
Consolidated Total Liabilities Ratio to be less than 1.50:1.00.
     2. Commitment Increase. Pursuant to Section 6.5 of the Credit Agreement,
the Companies have requested an increase in the Revolving Commitment Amount so
that following the effectiveness of the requested increase, the Revolving
Commitment Amount shall be $15,000,000. The signatures of the Lenders on the
commitment increase supplement, a form of which is attached hereto as Exhibit A
(the “Commitment Increase Supplement”), shall evidence the acceptance by such
Lenders of the amount of the increase in the Revolving Commitment Amount to
which such Lenders agree.
     3. Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute this Amendment, each Company jointly and severally
represents and warrants to the Administrative Agent and the Lenders as follows:

-4-



--------------------------------------------------------------------------------



 



     (a) Each Company is in good standing under the laws of its jurisdiction of
formation and in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
     (b) Each Company is duly authorized to execute and deliver this Amendment
and is duly authorized to perform its obligations hereunder.
     (c) The execution, delivery and performance by the Companies of this
Amendment do not and will not (i) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (ii) conflict with (A) any
provision of law, (B) the charter, by-laws or other organizational documents of
any Company or (C) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Company or any of its
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of any Company.
     (d) This Amendment is the legal, valid and binding obligation of each
Company, enforceable against such Company in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principals of equity.
     (e) The representations and warranties in the Loan Documents (including but
not limited to Section 9 of the Credit Agreement) are true and correct in all
material respects with the same effect as though made on and as of the date of
this Amendment (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
     (f) Except as specifically waived in this Amendment, no Event of Default or
Unmatured Event of Default has occurred and is continuing.
     4. Conditions to Effectiveness. (i)The effectiveness of this Amendment and
the Commitment Increase Supplement is expressly conditioned upon the following:
     (a) Amendment. This Amendment shall have been executed by each Company, the
Administrative Agent and the Required Lenders. The date on which such event has
occurred is the “Effective Date”.
     (b) Charter and Good Standing. Each Loan Party shall provide (i) copies of
its certificate of incorporation or formation or other constitutive document,
together with all amendments thereto, (ii) good standing certificates in its
state of incorporation, and (iii) good standing certificates and certificates of
qualification to do business in each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification (but
excluding, with respect to Akorn New Jersey, its certificate of qualification to
do business in the State of New Jersey), each dated a recent

-5-



--------------------------------------------------------------------------------



 



date prior to the date hereof and certified by the applicable Secretary of State
or other authorized governmental authority.
     (c) Bylaws and Resolutions. Each Loan Party shall provide (a) its bylaws,
operating agreement or similar governing document together with all amendments
thereto and (b) resolutions or unanimous written consent of each Loan Party’s
board of directors, managers or other similar governing body approving and
authorizing the execution, delivery and performance of this Amendment, the
Commitment Increase Supplement, the pledge agreement required by Section 5 and
the transactions to be consummated in connection herewith and therewith, each
certified as of the date hereof by such Loan Party’s corporate secretary or an
assistant secretary as being in full force and effect without any modification
or amendment.
     (d) Incumbency Certificates. Each Loan Party shall provide signature and
incumbency certificates of the officers of each such Person executing this
Amendment and the Commitment Increase Supplement, certified as of the date
hereof by such Person’s corporate secretary or an assistant secretary as being
true, accurate, correct and complete.
     (e) Increased Commitment Fee. The Companies shall pay (a) to the
Administrative Agent, for the ratable benefit of the Lenders, a closing fee in
the amount of $10,000, which fee shall be fully earned and non-refundable when
paid.
          (ii) Additionally, the effectiveness of the Commitment Increase
Supplement is expressly conditioned upon the following:
     (a) Commitment Increase Supplement. The Commitment Increase Supplement
shall have been executed by each Company, the Administrative Agent and the
applicable Lenders.
     (b) Note. The Companies shall have executed and delivered a Note evidencing
the increase in the Revolving Commitment Amount.
     (c) Officer’s Certificate. The Companies shall have executed and delivered
an Officer’s Certificate dated as of the Increase Effective Date (as defined in
the Commitment Increase Supplement) (i) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 9 of the Credit Agreement and in the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Unmatured
Event of Default or Event of Default exists or shall result from such increase
to the Revolving Commitment Amount.
     5. Additional Agreement. The Companies shall execute and deliver to the
Administrative Agent, within 15 days of the date hereof, the pledge agreement
referred to in

-6-



--------------------------------------------------------------------------------



 



Section 10.13 of the Credit Agreement and shall comply with the reasonable
requests of the Administrative Agent relating to such pledge agreement.
     6. Affirmation. Except as specifically provided in this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver or forbearance of any Unmatured Event of Default or Event of Default or
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, or constitute a consent,
waiver or modification with respect to any provision of the Credit Agreement or
any of the other Loan Documents, and the Company hereby fully ratifies and
affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as modified hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents.
     7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of this Amendment by facsimile shall be effective as delivery of an
original counterpart.
     8. Headings. The headings and captions of this Amendment are for the
purposes of reference only and shall not affect the construction of, or be taken
into consideration in interpreting, this Amendment.
     9. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     10. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO
ILLINOIS CHOICE OF LAW DOCTRINE.
     11. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees, officers, directors, attorneys, stockholders and successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that either Company has or may have had at any time through (and
including) the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to either Company or whether any such claims, causes of
action, allegations or assertions arose as a result of the Administrative
Agent’s or any Lender’s actions or omissions in connection with the Credit
Agreement, including any amendments or modifications thereto, or otherwise.
[signature pages follow]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

                  AKORN, INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer and Secretary    
 
                AKORN (NEW JERSEY), INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer and Secretary    
 
                LASALLE BANK NATIONAL ASSOCIATION,         as Administrative
Agent and Lender    
 
           
 
  By:   /s/ Patrick J. O’Toole    
 
  Title:  
 
First Vice President    



 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITMENT INCREASE SUPPLEMENT
   THIS COMMITMENT INCREASE SUPPLEMENT is made as of the 2nd day of November,
2007, by and among LASALLE BANK NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”), the financial institution party hereto as an
increasing lender (the “Increasing Lender”), AKORN, INC., a Louisiana
corporation (“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois corporation
(“Akorn New Jersey”).
RECITALS
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. Pursuant to Section 6.5 of the Credit Agreement, the Companies have the
right to request an increase in the Revolving Commitment Amount by an amount
(for all such requests) not exceeding $10,000,000.
     C. The Companies have requested that the Revolving Commitment Amount be
increased by $5,000,000 from $10,000,000 to $15,000,000 (the “Increase”), and
the Increasing Lender has agreed to such increase upon the terms and conditions
specified herein.
AGREEMENT
     12. The Companies, the Administrative Agent, and the party signatory hereto
as the Increasing Lender hereby agree that from and after the date hereof, the
Increasing Lender shall have the respective Commitment as set forth on the
attached Supplement to Annex A. Such increase in the Commitment of the
Increasing Lender shall represent an increase in the Aggregate Revolving
Commitment pursuant to Section 6.5 of the Credit Agreement.
     13. This Commitment Increase Supplement shall be effective on the date (the
“Increase Effective Date”) that (i) the Companies and the Increasing Lender
execute a counterpart hereof and deliver the same to the Administrative Agent,
(ii) the Administrative Agent executes a counterpart hereof, (iii) each of the
conditions set forth in that certain Amendment to Credit Agreement, dated as of
November 2, 2007, by and among the Companies, the Administrative and the Lenders
shall have been fulfilled.
     14. The Companies (i) represent and warrant that before and after giving
effect to the Increase, (A) the representations and warranties contained in
Section 9 of the Credit Agreement and in the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Unmatured
Event of Default or Event of Default exists or shall result from such Increase,
(ii) ratify and confirm each of the Loan Documents to which it is a party,
(iii) agree that all Loan Documents shall apply to the Obligations as they are
increased by this Commitment Increase Supplement, and (iv) agree

9



--------------------------------------------------------------------------------



 



that their obligations and covenants under each Loan Document are otherwise
unimpaired hereby and shall remain in full force and effect.
     15. This Commitment Increase Supplement may not be amended, changed, waived
or modified, except by a writing executed by the parties hereto.
     16. This Commitment Increase Supplement together with the Credit Agreement
embody the entire agreement among the Increasing Lender, the Companies and the
Administrative Agent with respect to the subject matter hereof and supersedes
all other prior arrangements and understandings relating to the subject matter
hereof.
     17. This Commitment Increase Supplement may be executed in any number of
counterparts, each of which shall be deemed to be an original. Each such
counterpart shall become effective when counterparts have been executed by all
parties hereto. Delivery of an executed counterpart of this Commitment Increase
Supplement by telecopier shall be effective as delivery of a manually executed
counterpart of this Commitment Increase Supplement.
     18. This Commitment Increase Supplement shall be binding upon and inure to
the benefit of each Lender, the Administrative Agent, and the Companies and
their respective successors and permitted assigns, except that no party may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the other parties.
     19. THIS COMMITMENT INCREASE SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO
ILLINOIS CHOICE OF LAW DOCTRINE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Administrative Agent, the Companies, and the
Increasing Lender have executed this Commitment Increase Supplement as of the
date shown above.

                  AKORN, INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer and Secretary    
 
                AKORN (NEW JERSEY), INC.    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer and Secretary    
 
                LASALLE BANK NATIONAL ASSOCIATION,         as Administrative
Agent and Lender    
 
           
 
  By:   /s/ Patrick J. O’Toole    
 
  Title:  
 
First Vice President    

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO ANNEX A
LENDERS AND PRO RATA SHARES

          Lender   Revolving
Commitment Amount   Pro Rata Share
LaSalle Bank National Association
  $15,000,000   100%
 
TOTALS
  $15,000,000   100%